Case 4:20-cv-11476-MFL-DRG ECF No. 18, PageID.1729 Filed 06/09/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


TIMOTHY JONES,

                   Petitioner,                     Case No. 20-cv-11476
                                                   Hon. Matthew F. Leitman
v.

KRIS TASKILA,

               Respondent.
__________________________________________________________________/

     ORDER (1) GRANTING RESPONDENT’S MOTION TO DISMISS
       (ECF No. 10); (2) DISMISSING CASE WITHOUT PREJUDICE;
 (3) DENYING CERTIFICATE OF APPEALABILITY; (4) TERMINATING
      PETITIONER’S MOTION TO CORRECT SENTENCE AS MOOT
       (ECF No. 17); AND (5) GRANTING PERMISSION TO APPEAL
                           IN FORMA PAUPERIS

      Petitioner Timothy Jones is a state prisoner in the custody of the Michigan

Department of Corrections.       In 2018, Jones was convicted of two counts of

aggravated stalking, Mich. Comp. Laws § 750.411i(2). The convictions were

rendered in separate Wayne County Circuit Court jury trials, but they involved the

same victim.

      On May 27, 2020, Jones filed a pro se petition for writ of habeas corpus in

this Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) The petition

challenges both aggravated stalking convictions and asserts four grounds for habeas

relief. A week later, Jones filed another petition in this case challenging the same
Case 4:20-cv-11476-MFL-DRG ECF No. 18, PageID.1730 Filed 06/09/21 Page 2 of 6




convictions. (See Second Pet., ECF No. 3.) This second, supplemental petition also

raises four claims.1

      On January 14, 2021, Respondent filed a motion to dismiss because Jones

raises several claims which have not yet been exhausted in state court. (See Mot. to

Dismiss, ECF No. 10.) Because the amended petition is a mixed petition containing

both exhausted and unexhausted claims, the Court will GRANT Respondent’s

motion and DISMISS the petition WITHOUT PREJUDICE. The Court also will

DENY a certificate of appealability, TERMINATE as moot Jones’s motion to

correct his sentence (see Mot., ECF No. 17), and GRANT Jones leave to proceed in

forma pauperis on appeal.




1
  Pursuant to Fed. R. Civ. P. 15(a)(1), Jones may amend his first petition without
leave of the Court. Generally, when a pleading is amended under Rule 15(a), the
amended pleading supersedes the original pleading. See Clark v. Johnston, 413 F.
App’x 804, 811 (6th Cir. 2011) (“‘[T]he original pleading no longer performs any
function in the case and any subsequent motion made by an opposing party should
be directed at the amended pleading.’”) (quoting 6 Charles Alan Wright & Arthur
R. Miller, Federal Practice and Procedure § 1476 (3d ed. 2010)) (footnote omitted
in original). The original pleading may be incorporated in the amended pleading if
the party submitting the amendment intended the latter pleading to supplement,
rather than supersede, the original pleading. See id. Here, Jones does not indicate
that he intended the second petition to supersede the first. Because Jones is
proceeding pro se, the Court will liberally construe his second petition as a
supplement to the first. Given the Court’s decision to dismiss the case without
prejudice, the Court will not require Jones to file one unified petition and will refer
to the first and second petitions together as an “amended petition.”
                                          2
Case 4:20-cv-11476-MFL-DRG ECF No. 18, PageID.1731 Filed 06/09/21 Page 3 of 6




                                            I

      “[A] state prisoner seeking federal habeas relief must first ‘exhaus[t] the

remedies available in the courts of the State,’ 28 U.S.C. § 2254(b)(1)(A), thereby

affording those courts ‘the first opportunity to address and correct alleged violations

of [the] prisoner’s federal rights.’” Walker v. Martin, 562 U.S. 307, 315 (2011)

(quoting Coleman v. Thompson, 501 U.S. 722, 731 (1991)). To exhaust a claim, a

state prisoner must present the claim to the state trial, appellate, and supreme courts

before presenting the claim to a federal court in a petition for habeas corpus. See

Rayner v. Mills, 685 F.3d 631, 643 (6th Cir. 2012).

      Jones’s amended petition raises several claims which have not yet been

presented through one complete round of state court appellate review: (1) that the

victim and police worked together to “set [him] up” for his convictions; (2) that he

has not received all of the pretrial jail credit days to which he is entitled; and (3) that

one of the trials took place without Jones being present in the courtroom. On June

15, 2020, Jones raised these claims in state court by filing a motion for relief from

judgment in both of his circuit court cases. On April 27, 2021, the trial court denied

the motions in a consolidated opinion. 2 (See St. Ct. Op., ECF No. 17, PageID.1719-


2
  On this last issue, the Court notes an apparent discrepancy between the trial court’s
decision denying Jones’ motions for relief from judgment and the trial transcripts.
(See Mot., ECF No. 17, PageID.17.) The trial court stated: “A review of the trial
transcripts indicates that Jones was present for both trials.” (Id.) However, the
transcript appears to show that Jones exited the courtroom during jury voir dire for
                                            3
Case 4:20-cv-11476-MFL-DRG ECF No. 18, PageID.1732 Filed 06/09/21 Page 4 of 6




1726.) Because these claims are still pending on state court collateral review, the

amended petition is a “mixed” petition of exhausted and unexhausted claims. A

federal district court normally must dismiss a “mixed” petition. Rose v. Lundy, 455

U.S. 509, 510, 522 (1982). However, where dismissing a mixed petition could

jeopardize the timeliness of a subsequent petition, the Court may stay further

proceedings pending exhaustion. See Rhines v. Weber, 544 U.S. 267, 277 (2007).

Here, Jones has not persuaded the Court that dismissing his amended petition will

jeopardize the timeliness of a subsequent petition. Therefore, the Court GRANTS

Respondent’s motion to dismiss and will DISMISS this action WITHOUT

PREJUDICE.3

                                          II

      Federal Rule of Appellate Procedure 22 provides that an appeal may not

proceed unless a certificate of appealability (“COA”) is issued under 28 U.S.C. §

2253. Rule 11 of the Rules Governing Section 2254 Proceedings now requires that

the Court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” A court may issue a COA “only if the applicant has



his second trial and did not return (although he apparently listened to the proceedings
on the second and final day of trial through a remote speaker). (See ECF No. 11-12,
PageID.383, 441; ECF No. 11-13, PageID.463.) The Court need not address or
resolve this discrepancy at this stage of the proceedings.
3
  Because the Court is dismissing this action without prejudice, it will terminate as
moot (and without prejudice) Jones’ motion to correct his sentence (ECF No. 17).
                                          4
Case 4:20-cv-11476-MFL-DRG ECF No. 18, PageID.1733 Filed 06/09/21 Page 5 of 6




made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2).   The substantial showing threshold is satisfied when a petitioner

demonstrates “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).

       The Court DENIES Jones a certificate of appealability because jurists of

reason could not debate the conclusion that Jones filed a mixed petition and that he

has not shown that dismissal of the petition will jeopardize the timeliness of a future

petition.

       Finally, the Court GRANTS Jones leave to proceed in forma pauperis on

appeal. The standard for granting such leave is not as strict as the standard for

certificates of appealability. See Foster v. Ludwick, 208 F.Supp.2d 750, 764 (E.D.

Mich. 2002). While a certificate of appealability requires a substantial showing of

the denial of a constitutional right, a court may grant in forma pauperis status if it

finds that an appeal is being taken in good faith. See id. at 764-65; 28 U.S.C. §

1915(a)(3). In this case, an appeal could be taken in good faith. Accordingly, the

Court GRANTS Jones permission to proceed in forma pauperis on appeal.

                                         III

       For the reasons set forth above, the Court:

    GRANTS Respondent’s motion to dismiss (ECF No. 10);

                                          5
Case 4:20-cv-11476-MFL-DRG ECF No. 18, PageID.1734 Filed 06/09/21 Page 6 of 6




    DISMISSES this action WITHOUT PREJUDICE;

    DENIES Jones a certificate of appealability;

    TERMINATES Jones’ motion to correct sentence (ECF No. 17) as moot; and

    GRANTS Jones leave to proceed in forma pauperis on appeal.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: June 9, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 9, 2021, by electronic means and/or ordinary
mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                         6
